DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/21 has been entered.
 
Acknowledgment 
Receipt of the amendment and arguments/remarks filed on 3/22/21 are acknowledged. 

Claim Status
Claims 34-35, 44-46, 50-60 and 81 are pending. 
Claims 1-33, 36-43, 47-49, 61-80 and 82-83 are cancelled.  
The following rejection replaces all of the previous rejections in light of the amendment
Instant claims have been amended to recite “plurality of discrete filaments that are inter-entangled to form the non-woven web, the nonwoven web further comprising” one or more particulate active agents in the nonwoven web.

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 34-35, 44-46, 50-60 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacQuarrie (US 2005/0003991; cited in IDS mailed 5/4/12) in view of US 20050136772 to Chen et al (Chen), Colegrove et al (US 5,230,853; cited in IDS mailed 4/30/12), Mackey et al (US 2006/0134412) and US 2009/0155326 to Mack.
MacQuarrie is directed to water soluble strips of film carrying surfactants for use as soaps and detergents (Abstract).  The films rapidly dissolve upon the addition of water and can be used as soap for cleaning clothes or in other household cleaning applications (paragraph 0002).  Polymers in the films include hydroxyl polymers including sodium carboxymethylcellulose and other water soluble celluloses like hydroxypropyl methylcellulose as well as polyvinyl alcohols (paragraph 00010).   MacQuarrie teaches the hydroxyl polymers hold sufficient surfactant and generate desirable open foam upon the addition of water with agitation (paragraph 0005).  Surfactants include anionic, nonionic, amphoteric, and combinations thereof (paragraph 0011).  Example 2 of MacQuarrie discloses detergent strips comprising 20-25 wt.% 
However, MacQuarrie does not teach a film composition in the form of a meltblown filament, which is then processed into a non-woven web.  However, this deficiency is remedied by Chen, Colegrove et al and Mackey et al. 
The teachings of Chen et al for employing nonwoven fibrous filaments  comprising nonwoven polymers such as polyvinyl alcohol as a web with other abrasive and tissue fiber filaments and further include a number fabric care active agents for providing fabric care. Chen teaches a composite structure comprising tissue webs and other nonwoven webs as scrubs for household and personal cleaning care applications (abstract, 0065, 0129), wherein the scrubbing product is a multilayered laminate with at least two distinct layers, an abrasive layer and an absorbent fibrous layer, such as in a tissue web. In one embodiment, Chen teaches that the abrasive layer is a meltspun web 
Further, Colegrove et al is directed to polysaccharide fibers produced by hot extrusion (abstract) and spinning (column 4, lines 7-14).  Colegrove et al teach that water soluble active ingredients are easily incorporated into fibers and fibers can be formed into non-woven fabrics comprising inter-entangle (column 3, line 48; column 4, line 6).  Colegrove et al teach hydroxyl polymers like carboxymethylcellulose can be extruded into fibers (column 2, lines 21-25).  
The finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable and filaments formed by melt blowing is taught by Mackey et al.  Mackey et al is directed to polysaccharide fibers that can include polyvinyl alcohol (paragraph 0080) and methods of making the same (i.e., the same endeavor as Colegrove et al).  Mackey et al teach its fiber compositions can be used to make film compositions (abstract; paragraph 0110) and that its fibers can be spun by spun bonding, melt blowing, continuous filament producing and/or tow fiber nonwoven fabric from inter-entangled fibers as taught by Colegrove et al and that MacQuarrie’s final form of a film is a functionally equivalent form to that of a non-woven web comprising filaments of the same composition. 
Claim 34 recites that filament forming materials comprise a hydroxyl polymer comprising polyvinyl alcohol. A skilled artisan would have been able to include more than one filaments in the teachings of MacQuarrie because Chen teaches multilayer filaments of different types of polymers (including polyvinyl alcohol) for providing household care applications including fabric care. One of an ordinary skill in the art, at the time of the instant invention was made, would have recognized that non-woven polyvinyl alcohol material is suitable for providing a fabric caring detergent and provides the desired dissolution of the detergent as well as adequate seal strength, as taught by Chen reference, and when prepared by meltblown methods of Chen (in addition to Colegrove) would result in good cleaning characteristics, wet resiliency and good flexibility. 
Chen also suggests incorporating a number of other active agents such as waxes for stain removers for rubbing on a cloth or laundry pre-treatment solution, enzymatic solutions for improved cleaning or fabric conditioning, in addition to detergents (waxes for stain removers for rubbing on a cloth or laundry pre-treatment solution, enzymatic solutions for improved cleaning or fabric conditioning and Unilever). Hence, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the films of MacQuarrie et al comprising polyvinyl alcohol KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (S. Ct. 2007).  Further, a skilled artisan would have a reasonable expectation of success that MacQuarrie’s films comprising polyvinyl alcohol could be spun and melt blown since Mackey et al and Chen teach meltblown fibers comprising polyvinyl alcohol.
Regarding the amount of filament forming material and fabric care active agents recited in instant claims 34, 44-45 and 60 and the weight ratio of instant claim 46, MacQuarrie's example 2 (see paragraph 0029; teachings above) suggests these amounts especially if water, the surfactant blend, and fragrance are interpreted to be fabric care active agents. 
 It also would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the amount of filament forming material and fabric care active agents.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. 
With respect to the limitation, “plurality of discrete filaments are inter-entangled” and the limitation “wherein the one or more fabric care active agents are uniformly distributed through each of the plurality of the filaments”; 
The teachings of US 4683001 to Floyd et al., have been relied upon for the newly added limitation.
Floyd teaches providing a cloth which is coated or impregnated in a discontinuous manner with a polish composition comprising silicone oil, a detergent and soap or wax (abstract; col. 1, l 45-67). The polishing wipe further comprises may have added thereto antistatic agents, UV absorbers and mineral oil (lines bridging col. 1-2).  The description of fig. 1 includes a wipe on which a polishing material is applied in discontinuous pattern such as dots or arranged in a pattern of straight rows on substrate (col. 2, l 29-46) and further that the polishing agent could be placed within the sheet or as an encapsulated area (col. 2, l 55-60). While the polish areas are hydrophobic and do not absorb water, they dissolve in water and impregnated soap and detergent (col. 2, l 65-68). Floyd teaches that the substrate of the wipe may be any suitable woven and nonwoven material and made from cotton, blends of cotton or polyester, including meltbown materials such as polypropylene coated with discrete spots of waxy 
For the instant claim limitation of plurality of discrete filaments, Mack teaches nonwoven fiber structures or web (title; abstract; para.0013) comprising at least two, side-by-side monofilament fibers, including threads that have been “twisted, interwoven,..., or otherwise braided together to form the thread” [0201]. Applicants have not defined the term “inter-entangled”, and it is given the broadest reasonable interpretation consistent with the specification [0095] as inter-entangled or associated with one another to form a nonwoven web. Mack does not use the term “inter-entangled, however Mack further teaches threads comprising one or more fibers twisted and associated with one another [0015-18]. The term “thread” ... includes one or more fibers or mono filaments, at least one of which may be biodegradable drug-containing layered fiber of the present invention. When a thread comprises more than one fiber, the fibers may be twisted, interwoven, spun, tufted, or otherwise braided together to form the thread. Thus, threads of the present invention include monofilaments, braided polyfilaments, and other associations of multiple fibers. [0201].
Mack also teaches the monofilaments may comprise greater than 50% drug loading for fast-releasing filaments, and a biodegradable polymer or a filament-forming material (paras.0089, 0141). The drug is “dissolved, dispersed or suspended in the polymer of the layered fiber” and leaches out of the layered fiber into the surrounding fluid, i.e., when exposed to conditions of intended use in the body (para.0138). Furthermore Mack teaches that its “the method of controlling the rate of drug delivery can be tuned by controlling the characteristics of the individual layers of the 
Thus, it would have been obvious Hence, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to first prepare the plurality of films of MacQuarrie et al (modified by the teachings of Chen) as having inter-entangled films (suggested by Colegrove and/or Mack) as discrete bundles or portions or regions or groups of filament and further include the active agents such as detergent, soaps or waxes (taught by MacQuarrie, Mickey, Chen, Colegrove) in the form of distinct or discrete patterns throughout the desired regions of the discrete filaments because Floyd teaches that the inclusion of active agents in discontinuous and discrete patterns enable release of the active agent in a better fashion from the nonwoven melt-blown web materials. In this regard, Mack also suggests inter-entangled threads (comprising more than one filament) and suggests adding active agents to at least one filament. Mack also suggests controlling the rate of release of the active agent by controlling characteristics of the individual layers of the polymer/thread or fiber system, such as chemical composition, mode of fabrication, and structural design... [e.g.] selection of different polymer types with different rates of biodegradability, use of polymers of differing molecular weights, incorporation of various additives etc. Hence, a skilled artisan would have expected a better release of the waxy material while also enabling 

MacQuarrie teaches its water, polymer base, and modifying agents (including surfactants and fragrances) are mixed together until a homogeneous slurry is obtained before casting (paragraphs 0017-0019).  Further, Colegrove et al teach its gelling gums and non-gum materials are mixed until the mixture is uniform before extrusion (column 4, lines 63-65; column 2, lines 18-36).  Therefore, a skilled artisan would have been motivated to homogeneously mix the filament-forming materials that are desired to be treated with fabric care active agents before subjecting the mixture to extrusion and fiber spinning.  Accordingly, a skilled artisan would have a reasonable expectation that the filaments produced from the prior art's teachings would result in filaments comprising fabric care active agents that are uniformly distributed.
Regarding the limitation of instant claim 55 and wherein the filament comprises two or more different filament-forming materials; example 3 discloses detergent strips comprising polyethylene glycol and hydroxypropyl methylcellulose (see paragraph 0031), which are two different filament-forming materials. 
Regarding the limitations directed to “dry filament basis" and the filaments’ water content recited in instant claims 58-59; the examples of MacQuarrie’s water soluble film strips do not contain more than 15 wt.% water, which meets the definition of the instant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and MPEP 2112-2112.02. 
Regarding the limitation “meltblown filament” and the limitation of instant claim 60 wherein the filament is made by a spinning process; it should be noted that these limitations are product-by-process.  As a result, a determination of patentability is only based on the product itself.  Applicant is directed to MPEP 2113, which states that "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, it is the examiner’s position that the product rendered obvious by the prior art above meets all the limitations of the structure implied by the process steps of instant claim 60 and melt blowing, especially since the fibers can be spun in Colegrove et al and meltblown in Mackey et al (see column 4, lines 7-14 of Colegrove et al and paragraphs 0096, 0123 of Mackey et al), as well as Chen et al.  Burden is on applicant to prove otherwise.

3.	Claims 34-35, 44-46, 50-60 and 81 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQuarrie (US 2005/0003991; cited in IDS mailed 5/4/12) in view of US 20050136772 to Chen et al (Chen), Colegrove et al (US 5,230,853; cited in IDS mailed 4/30/12), Mackey et al (US 2006/0134412) and 2009/0155326 to Mack., and further in view of Cole et al (US Patent No. 7,226,899; cited in IDS mailed 5/4/12).
The teachings of MacQuarrie, Chen et al, Colegrove et al, Mack and Mackey et al are discussed above.
The teachings of MacQuarrie, Chen et al, Mack, Colegrove et al, and Mackey et al differ from instant claim 57, in that the combination of references do not explicitly teach a dissolution aid. These deficiencies are remedied by Cole et al. 
Cole et al is directed to a fibrous matrix of detergents comprising surfactants (Abstract).  Cole et al teach that its fibers can further include cleaning related ingredients such as water hardness adjusting agents and stain removal enzymes (column 5, lines 26-31), which read on dissolution aids. 
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to utilize dissolution aids in the rendered obvious filaments in the compositions of MacQuarrie.   One would have been motivated to, for example, to add a water softener, such as sodium or potassium chloride in order to improve stain removal properties and lathering of MacQuarrie’s modified compositions. A skilled artisan would have a high expectation of success because Cole et al teach detergent compositions in the form of filaments.



Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. 
Applicants submit that MacQuarrie in view of Chen, Unilever, Colegrove and Mackey fails to teach each and every element of Claims 34, the independent claims, as amended, because MacQuarrie in view of Chen, Unilever, Colegrove and Mackey fails to teach, at a minimum, a nonwoven web comprising a plurality of discrete, inter-entangled filaments comprising one or more active agents. It is argued that MacQuarrie’s surfactants are present in its continuous film strips and thus the surfactants are present uniformly throughout its continuous film strip rather than being present in discrete portions of its film strips let alone discrete filaments within its film strips. Therefore, Applicants submit that MacQuarrie’s teachings cannot make a nonwoven web as claimed in Claim 34, as amended, which is formed by a plurality of discrete, inter-entangled filaments as shown in Fig. 4. Applicants submit that the teachings of Chen, Unilever, Colegrove and Mackey cannot properly be combined with the teachings of MacQuarrie to arrive at the claimed invention, as they do not overcome the deficiencies of MacQuarrie. It is argued that Floyd fails to teach a nonwoven web comprising plurality of discrete filaments. Accordingly, Applicants submit that Claims 34, as amended, are not rendered obvious over MacQuarrie in view of Chen, Unilever, Colegrove and Mackey. MPEP 2143.03. Further, Applicants respectfully submit that Claims 35, 44-46, 50-56, 58-60, and 81 (Claims 36-37, 61-63, 
Applicants’ arguments are not persuasive because the rejection is not made over the teachings of MacQuarrie alone. The motivation to prepare the non-woven filament fibers of MacQuarrie as discrete filaments comes from the teaching so Colegrove reference, which teaches that active ingredients can be easily incorporated into fibers that can be formed into non-woven web fabric comprising inter-entangled fibers. The newly added reference, Mack (US 2009/0155326) also suggests threads of more than one fibers/filaments and the threads are entwined or twisted. Mack also teaches adding active agents to the fibers and that the rate of controlling the release of the active agents can be controlled in various ways such as characteristics of the individual layers of the polymer/thread or fiber system, such as chemical composition, mode of fabrication, and structural design... [e.g.] selection of different polymer types with different rates of biodegradability, use of polymers of differing molecular weights, incorporation of various additives etc. Further, Floyd also suggests adding detergents to the discrete regions of the fabric so as to be able to release the active agent in a desired fashion. Hence, the rejection has been maintained. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached Generally M- F 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611